LAOOMBE, Circuit Judge.
In view of the presence of the hem, the article may be said to be partly made up; that is, there has been some manufacturing done to it since it left; the loom. The evidence shows that it is adaptable, and is sometimes used for curtains, as well as for making articles of weaving apparel. With regard to the use of the phrase “made” up wholly or in part,”— that is, as to these partly made up articles, — I think the true criterion -when it is applied to wearing apparel is this: That it must at least be made up sufficiently far to enable us to identify the particular article of wearing apparel that is going to be made out of it. We cannot tell from this article whether it is a partly made up skirt or apron, or some other gown; and, until the process of partly making lias progressed far enough along to enable us to say what; particular piece of wearing apparel it is, I do not; see how we can call it wearing apparel partly made up, especially as it is still susceptible of use for making curtains.
.Vs to the other point, under the Robertson Case, (Robertson v. Hedden, 40 Fed. Rep. 322.) the ruling in which case I shall adhere, to, there is but one conclusion to reach, — the article is not homogeneous. The material of which it is composed does not; give the same results when counted in different places. For that reason I shall reverse the decision of the board of appraisers, and direct its classification under paragraph 055.